Order filed August 9, 2012.




                                        In The

                      Fourteenth Court of Appeals
                              _________________________

                                  NO. 14-12-00507-CV
                              _________________________

             DANFORD MAINTENANCE SERVICE, INC., Appellant

                                           V.

                   THE DOW CHEMICAL COMPANY, Appellee


                      On Appeal from the 412th District Court
                             Brazoria County, Texas
                           Trial Court Cause No. 48875



                                      ORDER

      On May 16, 2012, Danford Maintenance Service, Inc., filed a notice of appeal from
the final judgment signed April 16, 2012, and the appeal was assigned to this court under
our appellate number 14-12-00507-CV. On May 29, 2012, The Dow Chemical Company
filed a notice of cross-appeal from the same judgment, which was assigned to this court
under our appellate number 14-12-00634-CV.

      On July 25, 2012, The Dow Chemical Company filed an unopposed motion to
consolidate the cross-appeals. The motion was granted and the court consolidated the two
above-referenced causes for all purposes into cause number 14-12-00507-CV. In the
motion to consolidate Dow Chemical also requested the court to order a briefing schedule.
Accordingly, we order the following:

           Danford's appellant's brief is due 30 days after the record is filed;

           Dow's appellee's and cross-appellant's brief is due 30 days after Danford's
            brief is filed;

           Danford's reply and cross-appellee's brief is due 30 days after Dow's brief is
            filed; and

           Dow's cross-reply brief is due 20 days after Danford's brief is filed.



                                          PER CURIAM




                                             2